Citation Nr: 9910825	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  96-35 542	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center, in Bay Pines, 
Florida



THE ISSUE

Entitlement to payment of unauthorized medical expenses which 
were incurred pursuant to private hospitalization beginning 
February 21, 1997.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to June 
1949 and from December 1950 to February 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (MC), in Bay Pines, 
Florida.  The veteran lives within the jurisdiction of the VA 
Regional Office (RO) in St. Petersburg, Florida.  

The service connection and increased rating issues will be 
the subjects of a separate decision.  

The veteran failed to appear for a hearing before the Board.  
In accordance with 38 C.F.R. § 20.702 (1998), the Board 
proceeds to review the appeal on the record.  The 
representative has made a written presentation on behalf of 
the veteran.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence that the private hospitalization 
beginning February 21, 1997 was for a service-connected 
disability.  

3.  There is no evidence that the private hospitalization 
beginning February 21, 1997 was for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability.  

4.  There is no evidence that the veteran has a total 
disability permanent in nature resulting from a service-
connected disability.  

5.  There is no evidence that the veteran was participating 
in a rehabilitation program under 38 U.S.C.A. Chap. 31 (West 
1991).  


CONCLUSION OF LAW

The claim for payment of unauthorized medical expenses which 
were incurred pursuant to private hospitalization beginning 
February 21, 1997 is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim that the VA should pay for unauthorized 
medical expenses incurred pursuant to treatment at Morton 
Plant Hospital following admission on February 21, 1997, is 
not well grounded, within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

The records for the private hospitalization at issue have 
been obtained.  All relevant evidence has been developed, and 
there is no further VA duty to assist him in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
veteran has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by the Department 
of Veterans Affairs, or of any medical services not 
previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be 
paid on the basis of a claim timely filed, under the 
following circumstances: 

(a)	For veterans with service connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 

(1)	For an adjudicated service-connected 
disability; 

(2)	For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 

(3)	For any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United State, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);

(4)	For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chap. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b)	In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)	When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1998).  

The only disabilities for which service connection has been 
established are the residuals of a gunshot wound to the 
abdomen, variously described by the RO as "neuropathy, left 
crural nerve, causing paresis of the left leg" and 
"penetrating wound, neuritis, left buttocks and fracture of 
the left ilium;" scar, gunshot wound to abdomen; and gunshot 
wound left thumb.  The veteran has not been rated as having a 
total disability, permanent in nature, resulting from a 
service-connected disability.  

From February 16, 1997 to February 19, 1997, the veteran was 
treated at a VAMC for his unstable angina, for which service 
connection has not been established.  

An initial report from Morton Plant Hospital shows the 
veteran was brought in by fire rescue after a supposed 
overdose of Ativan and Coumadin.  (There is no evidence that 
these medications are for the service-connected 
disabilities.)  The veteran stated that he really just took a 
couple of them but the chart stated and he initially stated 
that he took a handful of each medication.  He was lavaged 
clear and given 50 grams of charcoal.  "It was not clear-cut 
if he did take an overdose or not because he keeps changing 
his story but he does not know the proper dosages."  The 
diagnosis was major depression, possible overdose.  

The VAMC was notified of the private hospitalization in 
February 1997.  In March 1997, the VAMC sent the veteran a 
letter informing him that it could not pay for the private 
hospitalization because the treatment was not for a service 
connection disability.  

In August 1997, the veteran stated "I disagree with your 
decision not to approve hospitalization February 21, 1997 at 
Morton Plant hospital.  Please process my appeal."  This 
statement does not provide evidence that the criteria for 
reimbursement were met.  

In his substantive appeal, dated in October 1997, the veteran 
requested a Board hearing.  As noted above, the veteran did 
not report for the hearing.  The substantive appeal reads, 
"You want private hospital bill from Morton Plant Hospital 
in Clearwater, FL of 2/21/97 - dates of admission paid by 
VA."  This statement does not provide evidence that the 
criteria for reimbursement were met.  

Review of the claims and medical folders does not disclose 
any additional comments as to the February 1997 private 
hospitalization.  Specifically, the Board finds no lay or 
medical evidence that the criteria for reimbursement were 
met.  

While the veteran has asserted that VA should pay the bill, 
he has not asserted any basis for payment under the 
applicable law and regulations.  Neither does the Board's 
review of the record disclose any basis for payment.  There 
is no evidence that the treatment was for a service-connected 
disability, for a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability, or that the veteran has a total 
disability permanent in nature resulting from a service-
connected disability, or was participating in a 
rehabilitation program under 38 U.S.C. Chap. 31.  Because 
there is no evidence as to those criteria, the claim is not 
well grounded and must be denied.  

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was harmless.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  The letters of March and 
September 1997 and the statement of the case informed the 
veteran of the lack of evidence to support his claim, in 
accordance with 38 U.S.C.A. § 5103 (West 1991).  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 
9 Vet. App. 425, 429 (1996).  




ORDER

Payment of unauthorized medical expenses which were incurred 
pursuant to private hospitalization beginning February 21, 
1997 is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  


